DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.

Response to Arguments
Claim Rejection under 35 U.S.C. § 101
In consideration of Applicants’ remarks of 02/25/2022, Examiner has withdrawn the 101 rejection of the previous Office Action of 11/24/2021.  
Claim Rejection under 35 U.S.C. § 112
In consideration of Applicants’ amendments to claims 9 and 17 and Applicants’ cancelation of claims 12 and 20, Examiner has withdrawn the 112(b) rejection of the previous Office Action of 11/24/2021.  
Claim Rejection under 35 U.S.C. § 103
Applicant’s arguments with respect to claims and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/25/2022, 04/15/2022, and 06/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 9 and 17 recite the limitation “the digits” there is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11,13-19 and 21are rejected under 35 U.S.C. 103 as being unpatentable over Masulli et al. "Dynamics of evolving feed-forward neural networks and their topological invariants." International Conference on Artificial Neural Networks. Springer, Cham, (2016)(“Masulli”) in view of Gros "Cognitive computation with autonomously active neural networks: an emerging field." Cognitive Computation 1.1 (2009)(“Gros”) and in view of  Sizemore et al. "Cliques and cavities in the human connectome." Journal of Computational Neuroscience 1.44 (2017) (“Sizemore”). 
Regarding claim 1, Masulli teaches a method performed by data processing apparatus, the method comprising: outputting, from a recurrent artificial neural network, results of information processing performed by the recurrent artificial neural network in response to an input into the recurrent artificial neural network(Masulli, pgs. 102-103, “The artificial recurrent neural networks consist of a finite number of Boolean integrate-and-fire (IF) neurons organized in layers with a convergent/divergent connection structure… [t]he networks are composed by 50 layers, each of them with 10 IF neurons. The first layer is the layer that receives external stimulations… and all its 10 neurons get activated at the same time at a fixed frequency of 0.1, i.e. every 10 time steps of the history… the program computed the directed clique complex at each change of the network topology… [t]he computed directed clique complexes were used to compute the Euler characteristic both for the complexes representing the entire network and for the sub-complexes of the active nodes.”). 
Masulli does not teach: wherein outputting the results comprises characterizing activity in the recurrent artificial neural network that occurs in response to the input including identifying clique patterns of signal transmission activity between nodes of the recurrent artificial neural network and outputting indications of the identified clique patterns. 
However, Gros teaches: wherein outputting the results comprises characterizing activity in the recurrent artificial neural network that occurs in response to the input including identifying clique patterns of signal transmission activity between nodes of the recurrent artificial neural network(Gros, pg. 86-88, see also figs. 6, 7, 8, and 9, “Our full system then consist of the dHan layer, which is continuously active, and an input layer coding the input patterns consisting of randomly superimposed black/white bars. For the dHan network we have taken a regular 20-site ring, containing a total of 10 cliques                         
                            
                                
                                    C
                                
                                
                                    α
                                
                            
                        
                    ,                         
                            α
                        
                     = 1… 10, each clique having S(                        
                            
                                
                                    C
                                
                                
                                    α
                                
                            
                        
                    ) = 4 sites, as illustrated in Fig. 8. The self-sustained transient-state process is continuously active in the dHan layer, modulated by the contributions {                        
                            ∆
                            
                                
                                    r
                                
                                
                                    i
                                
                            
                        
                    } it receives via the links                         
                            
                                
                                    v
                                
                                
                                    i
                                    j
                                
                            
                        
                     from the input layer…”) and outputting indications of the identified clique patterns(Gros, pg. 86-88, see also figs. 6, 7, 8, and 9,  As detailed by fig. 9, “[f]or the 5 x 5 bars problem the response (see Eq. 13), of the 10 cliques C1,…C10 in the dHan layer. The clique response is given with respect to the ten reference patterns, viz., the five horizontal bars and the five vertical bars of the 5 x 5 input field shown below the graph. In the top row [a maximal response/susceptibility graph is given and], the cliques with the maximal response to the respective reference patterns…[are] given. In the bottom row, below each of the 10 black/white reference patterns [i.e. input], the receptive fields, (see Eq. 14), for the cliques                         
                            
                                
                                    C
                                
                                
                                    α
                                
                            
                        
                     with the maximal susceptibility given by the top row are shown color-coded, with black/blue/red/yellow coding synaptic strengths of increasing intensities.”). 
Accordingly, one of ordinary skill in the art would modify Masulli’s method in view of Gros the motivation to do so would be to model the connection between transient state dynamics and competitive neural dynamics in the face of external stimuli(Gros, pg. 88, “The coupling of neural nets having a nontrivial eigendynamics to the sensory input is clearly a central issue…[to that end] [t]he internal transient state dynamics is based intrinsically on the notion of competitive neural dynamics. It is therefore consistent to assume that the sensory input contributes to this neural competition, modulating the already ongoing internal neural competition. The sensory input would therefore have a modulating and not a forcing influence. The sensory signals would in particular not deactivate a currently stable winning coalition, influencing however the transition from one transiently stable state to the subsequent winning coalition.”). 
Masulli does not teach: wherein the clique patterns of activity enclose cavities. 
However, Sizemore does teach: wherein the clique patterns of activity enclose cavities(Sizemore, pg. 122, sec. 3.2 Cavities in the structural connectome, fig. 4,  “Whereas cliques in the DSI network act as neighborhood scale building blocks for the computational structure of the brain, the relationships between these blocks can be investigated by studying the unexpected absence of strong connections, which can be detected as topological cavities in the structure of the brain network. Because connections are treated as communication channels along which brain regions can signal one another and participate in shared neural function, the absence of such connections implies a decreased capacity for communication which serves to enhance the segregation of different functions. To identify topological cavities in a weighted network, we construct a sequence of binary graphs, each included in the next…known as a filtration. Beginning with the empty graph, we replace unweighted edges one at a time according to order of decreasing edge weight, and we index each graph by its edge density ρ, given by the number of edges in the graph divided by the number of possible edges. After each edge addition, we extract motifs of k-cliques called (non-trivial) (k −1)-cycles, each of which encloses a k-dimensional topological cavity in the structure.” Sizemore teaches we replace unweighted edges one at a time according to order of decreasing edge weight, and we index each graph by its edge density ρ, given by the number of edges in the graph divided by the number of possible edges. After each edge addition, we extract motifs of k-cliques called (non-trivial) (k −1)-cycles, each of which encloses a k-dimensional topological cavity in the structure (i.e. wherein the clique patterns of activity enclose cavities)). 
Accordingly, one of ordinary skill in the art would modify Masulli’s method in view of Sizemore the motivation to do so would be to incorporate both the local and global activity patterns in a neural network to determine both the structure and functional aspects of processing in neural networks(Sizemore, pg. 116, sec. 1 Introduction, “Often left implicit in analyzes of structural networks, the weakness of connections to external regions is equally as important as the strength of internal connections within the community. This tendency to focus on strongly connected local regions arises naturally because standard network analyzes are based on local properties of the network at individual vertices, where local edge strength is the primary feature… [h]owever, if one takes a more macro-scale view of the network, the small or absent white matter tracts intuitively serve to isolate processes carried on the strong white matter tracts from one another. Such structure facilitates more traditional conceptual models of parallel processing, wherein data is copied or divided into multiple pieces in order to rapidly perform distinct computations, and then recombined… [t]ogether, the two notions of dense cliques and information-distributing cavities provide a picture of a system that performs complex computations by decomposing information into coherent pieces to be disseminated to local processing centers, and then aggregating the results.”). 
Regarding claim 2, Masulli in view of Gros and Sizemore teaches the method of claim 1, wherein the method further comprises defining a plurality of windows of time during which the activity of the recurrent artificial neural network is responsive to an input into the recurrent artificial neural network(Masulli, pg. 102, sec. 2.2 Network Structure and Dynamics,  “The network dynamics implements activity-dependent plasticity of the excitatory connections. Whenever the activation of a connection does not lead to the activation of its target neuron during an interval lasting a time steps, its weight is weakened to the level immediately below the current one. Whenever the weight of an excitatory connection reaches the lowest level without any increase in a time steps, then the connection is removed. The pruning of the connections changes the topology of the network.” Masulli teaches Whenever the activation of a connection does not lead to the activation of its target neuron during an interval lasting a time steps, its weight is weakened to the level immediately below the current one (i.e. defining a plurality of windows of time during which the activity of the recurrent artificial neural network is responsive to an input into the recurrent artificial neural network)), wherein the clique patterns of activity are identified in each of the pluralities of windows of time(Masulli, pg. 104, sec. 3 Results,  fig. 3, “[T]he Euler characteristic of the entire network could detect the pruning activity during the neural network evolution…[i]n particular, the step to step variation of the Euler characteristic matched the number of connections pruned over time.” & see also Masulli, pg. 104, in which fig. 3 details the evolution of the Euler characteristic over time by stating, “The plot shows the variation of the Euler characteristic (averaged across all the networks in the family) over time during the network evolution (solid line)… We observe that the Euler characteristic of the direct clique complex of the entire network detects the changes in the network topology caused by the pruning activity.” Masulli teaches fig. 3 details the evolution of the Euler characteristic over time by stating, The plot shows the variation of the Euler characteristic (averaged across all the networks in the family) over time during the network evolution (solid line)… We observe that the Euler characteristic of the direct clique complex of the entire network detects the changes in the network topology caused by the pruning activity (i.e. wherein the clique patterns of activity are identified in each of the pluralities of windows of time)).
Regarding claim 3, Masulli in view of Gros and Sizemore teaches the method of claim 2, wherein the method further comprises identifying a first window of time within the plurality of windows of time based on a distinguishable likelihood of the clique patterns of activity occurring during the first window when compared to likelihoods of the clique patterns of activity occurring during others of the plurality of windows of time (Masulli, pgs. 102-103, sec. 2.2,  “The network dynamics implements activity-dependent plasticity of the excitatory connections. Whenever the activation of a connection does not lead to the activation of its target neuron during an interval lasting a time steps, its weight is weakened to the level immediately below the current one. Whenever the weight of an excitatory connection reaches the lowest level without any increase in a time steps, then the connection is removed…[s]imilarly, whenever an excitatory connection with a weight                         
                            
                                
                                    w
                                
                                
                                    m
                                
                            
                        
                     is activated at least m + 1 consecutive time steps, the connection weight is strengthened to the level immediately higher than the current one. Note though that in the current implementation the inhibitory connections are never pruned and their weights remain constant…The network evolved with the dynamics explained above and the program computed the directed clique complex at each change of the network topology. The simulation was stopped after 200 time steps, or earlier if the activity died out because of the pruning.” Masulli teaches similarly, whenever an excitatory connection with a weight                         
                            
                                
                                    w
                                
                                
                                    m
                                
                            
                        
                     is activated at least m + 1 consecutive time steps, the connection weight is strengthened to the level immediately higher than the current one (i.e. identifying a first window of time within the plurality of windows of time based on a distinguishable likelihood of the clique patterns of activity occurring during the first window) Whenever the activation of a connection does not lead to the activation of its target neuron during an interval lasting a time steps, its weight is weakened to the level immediately below the current one. Whenever the weight of an excitatory connection reaches the lowest level without any increase in a time steps, then the connection is removed (i.e. when compared to likelihoods of the clique patterns of activity occurring during others of the plurality of windows of time)).
Regarding claim 4, Masulli in view of Gros and Sizemore teaches the method of claim 1, wherein identifying clique patterns comprises identifying directed cliques of activity(Masulli, pg. 100, fig. 1, sec. 2, “By definition, a directed clique (or a simplex in our complex) is a fully connected directed sub-network: this means that the nodes are ordered and there is one source and one sink in the sub-network, and the presence of the directed clique in the network means that the former is connected to the latter in all the possible ways within the sub-network….”).
Regarding claim 5, Masulli in view of Gros and Sizemore teaches the method of claim 4, wherein identifying directed cliques comprises discarding or ignoring lower dimensional directed cliques that are present in higher dimensional directed cliques (Masulli, pgs. 102, sec. 2.2,  “Whenever the weight of an excitatory connection reaches the lowest level without any increase in a time steps, then the connection is removed…The pruning of the connections changes the topology of the network.” & see also Masulli, pg., 101, Fig 1 details the evolution of a directed clique complex starting from only a 2 dimensional simplex of fig.1A to lastly forming a 3 dimensional simplex in fig. 1D by paying attention to regions of the directed clique complex not associated with the 2 dimensional simplex of fig. 1A. Masulli teaches Fig 1 details the evolution of a directed clique complex starting from only a 2 dimensional simplex of fig.1A to lastly forming a 3 dimensional simplex in fig. 1D by paying attention to regions of the directed clique complex not associated with the 2 dimensional simplex of fig. 1A (i.e. discarding or ignoring lower dimensional directed cliques that are present in higher dimensional directed cliques)).
Regarding claim 6, Masulli in view of Gros and Sizemore teaches the method of any one of claims 1, further comprising: classifying the clique patterns into categories (Masulli, pg. 100, sec. 2, fig. 1,  “Associated to G, we can construct its {directed) clique complex                         
                            K
                            
                                
                                    G
                                
                            
                            ,
                        
                     which is the directed simplicial complex given by                         
                            K
                            
                                
                                    
                                        
                                            G
                                        
                                    
                                
                                
                                    0
                                
                            
                            =
                            V
                        
                     and                         
                            K
                            
                                
                                    
                                        
                                            G
                                        
                                    
                                
                                
                                    n
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    0
                                                
                                            
                                            ,
                                             
                                            …
                                            ,
                                            
                                                
                                                    v
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                    :
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    v
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                    ∈
                                    E
                                     
                                    f
                                    o
                                    r
                                     
                                    a
                                    l
                                    l
                                     
                                    i
                                    <
                                    j
                                
                            
                             
                            f
                            o
                            r
                             
                            n
                            ≥
                            1
                            .
                        
                     In other words, an n-simplex contained in                         
                            K
                            
                                
                                    
                                        
                                            G
                                        
                                    
                                
                                
                                    n
                                
                            
                        
                     is a directed (n + 1)-clique or a completely connected directed subgraph with n + 1 vertices.” Masulli teaches an n-simplex contained in                         
                            K
                            
                                
                                    
                                        
                                            G
                                        
                                    
                                
                                
                                    n
                                
                            
                        
                     is a directed (n + 1)-clique or a completely connected directed subgraph with n + 1 vertices (i.e. classifying the clique patterns into categories)); and characterizing the activity according to the number of occurrences of the clique patterns in respective of the categories(Masulli, pg., 101, fig.1, “[T]he Euler characteristic of the directed clique complex                         
                            K
                            (
                            G
                            )
                        
                     of                         
                            G
                        
                     is the integer defined by                         
                            
                                
                                    χ
                                
                                
                                    (
                                    K
                                    
                                        
                                            G
                                        
                                    
                                    )
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        0
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                    K
                                    
                                        
                                            
                                                
                                                    G
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                
                            
                        
                     or in other words the alternating sum of the number of simplices that are present in each dimension.” Masulli teaches The Euler characteristic of the directed clique complex                         
                            K
                            (
                            G
                            )
                        
                     of                         
                            G
                        
                     is the integer defined by                         
                            
                                
                                    χ
                                
                                
                                    (
                                    K
                                    
                                        
                                            G
                                        
                                    
                                    )
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        0
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                    K
                                    
                                        
                                            
                                                
                                                    G
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                
                            
                        
                     the alternating sum of the number of simplices that are present in each dimension (i.e. and characterizing the activity according to the number of occurrences of the clique patterns in respective of the categories)).
Regarding claim 7, Masulli in view of Gros and Sizemore teaches the method of claim 6, wherein classifying the clique patterns comprises classifying the clique patterns according to a number of points within each clique pattern(Masulli, pg. 100, sec. 2, fig. 1,  “Associated to G, we can construct its {directed) clique complex                         
                            K
                            
                                
                                    G
                                
                            
                            ,
                        
                     which is the directed simplicial complex given by                         
                            K
                            
                                
                                    
                                        
                                            G
                                        
                                    
                                
                                
                                    0
                                
                            
                            =
                            V
                        
                     and                         
                            K
                            
                                
                                    
                                        
                                            G
                                        
                                    
                                
                                
                                    n
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    0
                                                
                                            
                                            ,
                                             
                                            …
                                            ,
                                            
                                                
                                                    v
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                    :
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    v
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                    ∈
                                    E
                                     
                                    f
                                    o
                                    r
                                     
                                    a
                                    l
                                    l
                                     
                                    i
                                    <
                                    j
                                
                            
                             
                            f
                            o
                            r
                             
                            n
                            ≥
                            1
                            .
                        
                     Masulli teaches                        
                             
                            K
                            
                                
                                    
                                        
                                            G
                                        
                                    
                                
                                
                                    n
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    0
                                                
                                            
                                            ,
                                             
                                            …
                                            ,
                                            
                                                
                                                    v
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                    :
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    v
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                    ∈
                                    E
                                     
                                    f
                                    o
                                    r
                                     
                                    a
                                    l
                                    l
                                     
                                    i
                                    <
                                    j
                                
                            
                             
                            f
                            o
                            r
                             
                            n
                            ≥
                            1
                        
                     (i.e. classifying the clique patterns according to a number of points within each clique pattern)). 
Regarding claim 8, Masulli in view of Gros and Sizemore teaches the method of claim 1, wherein outputting the indications of the identified clique patterns comprises outputting a binary sequence of zeros and ones from the recurrent artificial neural network, wherein each digit in the sequence represents whether or not a respective clique pattern of activity is present in the recurrent artificial neural network(Masulli, pg. 102, sec. 2.2, “The artificial recurrent neural networks consist of a finite number of Boolean integrate-and-fire (IF) neurons organized in layers with a convergent/divergent connection structure…The networks are composed by 50 layers, each of them with 10 IF neurons. …The networks include recurrence in their structure, meaning that a small fraction g of the neurons appears in two different layers. This means that a neuron k that is also identified as neuron l, is characterized by the union of the input connections of neurons k and l, as well as by the union of their respective efferent projections…The state                         
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                            (
                            t
                            )
                        
                     of a neuron i takes values 0 (inactive) or 1 (active) and all IF neurons are set inactive at the beginning of the simulation…At each time step, the value                        
                            
                                
                                     
                                    V
                                
                                
                                    i
                                
                            
                            (
                            t
                            )
                        
                     of the activation variable of the                         
                            
                                
                                    i
                                
                                
                                    t
                                    h
                                
                            
                        
                     neuron is calculated with the formula                         
                            
                                
                                     
                                    V
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                    +
                                    1
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        j
                                    
                                
                                
                                    
                                        
                                            S
                                        
                                        
                                            j
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                    
                                        
                                            w
                                        
                                        
                                            j
                                            i
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                    +
                                    
                                        
                                            b
                                        
                                        
                                            i
                                        
                                    
                                    (
                                    t
                                    )
                                     
                                
                            
                        
                    where                        
                            
                                
                                     
                                    b
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                
                            
                             
                        
                    is the background activity,                        
                             
                            
                                
                                    w
                                
                                
                                    j
                                    i
                                
                            
                            
                                
                                    t
                                
                            
                        
                     are the weights of the directed connections from any                         
                            
                                
                                    j
                                
                                
                                    t
                                    h
                                
                            
                        
                     neuron projecting to neuron i.” Masulli teaches The artificial recurrent neural networks consist of a finite number of Boolean integrate-and-fire (IF) neurons organized in layers with a convergent/divergent connection structure (i.e. outputting a binary sequence of zeros and ones from the recurrent artificial neural network ) At each time step, the value                        
                            
                                
                                     
                                    V
                                
                                
                                    i
                                
                            
                            (
                            t
                            )
                        
                     of the activation variable of the                         
                            
                                
                                    i
                                
                                
                                    t
                                    h
                                
                            
                        
                     neuron is calculated with the formula                         
                            
                                
                                     
                                    V
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                    +
                                    1
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        j
                                    
                                
                                
                                    
                                        
                                            S
                                        
                                        
                                            j
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                    
                                        
                                            w
                                        
                                        
                                            j
                                            i
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                    +
                                    
                                        
                                            b
                                        
                                        
                                            i
                                        
                                    
                                    (
                                    t
                                    )
                                     
                                
                            
                        
                    where                        
                            
                                
                                     
                                    b
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                
                            
                             
                        
                    is the background activity,                        
                             
                            
                                
                                    w
                                
                                
                                    j
                                    i
                                
                            
                            
                                
                                    t
                                
                            
                        
                     are the weights of the directed connections from any                         
                            
                                
                                    j
                                
                                
                                    t
                                    h
                                
                            
                        
                     neuron projecting to neuron i (i.e. wherein each digit in the sequence represents whether or not a respective pattern of activity is present in the recurrent artificial neural network)).
Regarding claim 9, Masulli in view of Gros and Sizemore teaches the method of claim 1, further comprising: training the recurrent artificial neural network, comprising reading the digits output from the recurrent artificial neural network (Masulli, pg., 102, “The artificial recurrent neural networks consist of a finite number of Boolean integrate-and-fire (IF) neurons… The first layer is the layer that receives external stimulations (also referred to as the input layer) and all its 10 neurons get activated at the same time at a fixed frequency of 0.1, i.e. every 10 time steps of the history.” & see also Masulli, pg., 103 “The computed directed clique complexes were used to compute the Euler characteristic both for the complexes representing the entire network and for the sub-complexes of the active node. To compute the directed clique complex of a network, we used the algorithm implemented in the igraph Python package, adapted to find directed cliques, run in parallel on several CPUs using the tool GNU Parallel.” Masulli teaches The artificial recurrent neural networks consist of a finite number of Boolean integrate-and-fire (IF) neurons. The first layer is the layer that receives external stimulations (also referred to as the input layer) and all its 10 neurons get activated at the same time at a fixed frequency of 0.1, i.e. every 10 time steps of the history (i.e. training the recurrent artificial neural network) To compute the directed clique complex of a network, we used the algorithm implemented in the igraph Python package, adapted to find directed cliques (i.e. comprising reading the digits output from the recurrent artificial neural network)), and evolving the structure of the recurrent artificial neural network(Masulli, pg. 102, sec. 2.2, “The weights of the excitatory connections have been limited to three values, i.e.                         
                            
                                
                                    w
                                
                                
                                    1
                                
                            
                        
                     = 0.1,                         
                            
                                
                                    w
                                
                                
                                    2
                                
                            
                        
                     = 0.2, and                         
                            
                                
                                    w
                                
                                
                                    3
                                
                            
                        
                     = 0.4. At the beginning of the simulations all connection weights are randomly uniformly distributed among the three possible values. On the opposite, all inhibitory connections are set to                         
                            
                                
                                    w
                                
                                
                                    4
                                
                            
                        
                    = -0.2. The weights of all excitatory connections are updated synchronously at each time step…Whenever the activation of a connection does not lead to the activation of its target neuron during an interval lasting a time steps, its weight is weakened to the level immediately below the current one. Whenever the weight of an excitatory connection reaches the lowest level without any increase in a time steps, then the connection is removed… The pruning of the connections changes the topology of the network. Similarly, whenever an excitatory connection with a weight                         
                            
                                
                                    w
                                
                                
                                    m
                                
                            
                        
                     is activated at least m + 1 consecutive time steps, the connection weight is strengthened to the level immediately higher than the current one.” Masulli teaches Whenever the weight of an excitatory connection reaches the lowest level without any increase in a time steps, then the connection is removed. The pruning of the connections changes the topology of the network (i.e. and evolving the structure of the recurrent artificial neural network)), wherein evolving the structure of the recurrent artificial neural network comprises i) iteratively changing the structure, ii) characterizing the complexity of patterns of activity in the changed structure, and iii) using the characterization of the complexity of the pattern as an indication of whether the recurrent artificial neural network is trained (Masulli, pg. 103, sec. 2.3, “[T]he program computed the directed clique complex at each change of the network topology. The simulation was stopped after 200 time steps, or earlier if the activity died out because of the pruning. For the entire network, the directed clique complex was computed each time the connectivity changed because of pruning. For the sub-network of the active nodes, the computation was carried out at each step of the simulation. The computed directed clique complexes were used to compute the Euler characteristic both for the complexes representing the entire network and for the sub-complexes of the active nodes.” Masulli teaches each time the connectivity changed because of pruning (i.e. iteratively changing the structure) the directed clique complex was computed each time  the connectivity changed because of pruning. The computed directed clique complexes were used to compute the Euler characteristic (i.e. characterizing the complexity of patterns of activity in the changed structure) the simulation was stopped after 200 time steps, or earlier if the activity died out because of the pruning. The computed directed clique complexes were used to compute the Euler characteristic both for the complexes representing the entire network and for the sub-complexes of the active nodes (i.e. using the characterization of the complexity of the pattern as an indication of whether the recurrent artificial neural network is trained)).
Regarding claim 10, Masulli in view of Gros and Sizemore teaches the method of claim 1, wherein the method further comprises: identifying decision moments in the recurrent artificial neural network based on the determination of the complexity of patterns of activity in the recurrent artificial neural network(Masulli, pg., 101, fig.1, “[T]he Euler characteristic of the directed clique complex                         
                            K
                            (
                            G
                            )
                        
                     of                         
                            G
                        
                     is the integer defined by                         
                            
                                
                                    χ
                                
                                
                                    (
                                    K
                                    
                                        
                                            G
                                        
                                    
                                    )
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        0
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                    K
                                    
                                        
                                            
                                                
                                                    G
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                
                            
                        
                    ….” & see also Masulli, pg., 104, fig. 103, “In particular, the step to step variation of the Euler characteristic matched the number of connections pruned over time. The Euler characteristic appears as a good estimator of the activity level within the network and of its topological changes.”), the identification of decision moments comprising  i)determining a timing of activity having a complexity that is distinguishable from other activity that is responsive to the input(Masulli, pg. 102, sec. 2.2 Network Structure and Dynamics,  “The network dynamics implements activity-dependent plasticity of the excitatory connections. Whenever the activation of a connection does not lead to the activation of its target neuron during an interval lasting a time steps, its weight is weakened to the level immediately below the current one. Whenever the weight of an excitatory connection reaches the lowest level without any increase in a time steps, then the connection is removed. The pruning of the connections changes the topology of the network. Similarly, whenever an excitatory connection with a weight                         
                            
                                
                                    w
                                
                                
                                    m
                                
                            
                        
                     is activated at least m + 1 consecutive time steps, the connection weight is strengthened to the level immediately higher than the current one.” Masulli teaches Whenever the activation of a connection does not lead to the activation of its target neuron during an interval lasting a time steps, its weight is weakened to the level immediately below the current one. Similarly, whenever an excitatory connection with a weight                         
                            
                                
                                    w
                                
                                
                                    m
                                
                            
                        
                     is activated at least m + 1 consecutive time steps, the connection weight is strengthened to the level immediately higher than the current one  (i.e. determining a timing of activity having a complexity that is distinguishable from other activity that is responsive to the input)), and ii) identifying the decision moments based on the timing of the activity that has the distinguishable complexity (Masulli, pg. 104, in which fig. 3 details the evolution of the Euler characteristic over time compared with the pruning activity within the network. Note: It is being interpreted the each peak and valley of the Euler Characteristic of fig. 3 represents identifying the decision moments based on the timing of the activity that has the distinguishable complexity).
Regarding claim 11, Masulli in view of Gros and Sizemore teaches the method of claim 10, further comprising inputting a data stream into the recurrent artificial neural network (Masulli, pg. 102, sec. 2.2, “The artificial recurrent neural networks consist of a finite number of Boolean integrate-and-fire (IF) neurons organized in layers with a convergent/divergent connection structure…[t]he networks are composed by 50 layers, each of them with 10 IF neurons. The first layer is the layer that receives external stimulations (also referred to as the input layer) and all its 10 neurons get activated at the same time at a fixed frequency of 0.1, i.e. every 10 time steps of the history.” Masulli teaches The first layer is the layer that receives external stimulations (also referred to as the input layer) and all its 10 neurons get activated at the same time at a fixed frequency of 0.1, i.e. every 10 time steps of the history (i.e. inputting a data stream into the recurrent artificial neural network)) and identifying the clique patterns of activity during the inputting of the data stream(Masulli, pg. 103, sec. 2.3, “[T]he program computed the directed clique complex at each change of the network topology. The simulation was stopped after 200 time steps, or earlier if the activity died out because of the pruning. For the entire network, the directed clique complex was computed each time the connectivity changed because of pruning. For the sub-network of the active nodes, the computation was carried out at each step of the simulation. The computed directed clique complexes were used to compute the Euler characteristic both for the complexes representing the entire network and for the sub-complexes of the active nodes.” Masulli teaches For the sub-network of the active nodes, the computation was carried out at each step of the simulation (i.e. identifying the clique patterns of activity during the inputting of the data stream)).
Referring to independent claim 13, it is rejected on the same basis as independent claim 1 since they are analogous claims.
Referring to dependent claims 14-16, they are rejected on the same basis as dependent claims 2-3 and 5 since they are analogous claims.
Referring to dependent claims 17-19 and 21 they are rejected on the same basis as dependent claims 9-11 and 8 since they are analogous claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 18 of copending Application No. 16/004,796 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claims 9 and 17 of the instant application is anticipated by claims 9 and 18 of the copending application of 16/004,796. The table below illustrates the correspondence between the instant claims and the claims in the copending application. 
Application 16/004,635
Copending Application 16/004,796
Claim 9: The method of claim 1, further comprising: 
training the recurrent artificial neural network, comprising reading the digits output from the recurrent artificial neural network, and evolving the structure of the recurrent artificial neural network, wherein evolving the structure of the recurrent artificial neural network comprises i) iteratively changing the structure, ii) 

characterizing the complexity of patterns of activity in the changed structure, 

and iii) using the characterization of the complexity of the pattern as an indication of whether the recurrent artificial neural network is trained.
Claim 9: The method of claim 1, further comprising: 
structuring the recurrent artificial neural network, comprising reading the digits output from the recurrent artificial neural network, and evolving the structure of the recurrent artificial neural network, wherein evolving the structure of the recurrent artificial neural network comprises: iteratively changing the structure, 

characterizing the complexity of patterns of signal transmission activity in the changed structure, 
and using the characterization of the complexity of the pattern as an indication of whether the changed structure has improved the structure of the recurrent artificial neural network.
Claim 17: The system of claim 13, wherein the operations further comprise: training the recurrent artificial neural network, comprising reading the digits output from the recurrent artificial neural network, and evolving the structure of the recurrent artificial neural network, wherein evolving the structure of the recurrent artificial neural network comprises: i) iteratively changing the structure, ii) characterizing the complexity of patterns of activity in the changed structure, and iii) using the characterization of the complexity of the pattern as an indication of whether the recurrent artificial neural network is trained 
Claim 18: he encoder or decoder of claim 11, the operations further comprise: structuring the recurrent artificial neural network, comprising reading the digits output from the recurrent artificial neural network, and evolving the structure of the recurrent artificial neural network, wherein evolving the structure of the recurrent artificial neural network comprises: iteratively changing the structure, characterizing the complexity of patterns of signal transmission activity in the changed structure, and using the characterization of the complexity of the pattern as an indication of whether the changed structure has improved the structure of the recurrent artificial neural network.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Adam Clark Standke
Assistant Examiner
Art Unit 2129



/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129